Citation Nr: 1118841	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  05-03 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for status post total right knee arthroplasty.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The Veteran had service from November 1965 to November 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2008, the Veteran testified before a Decision Review Officer at the RO.  A transcript of the hearing is of record.

The Veteran's claim was previously before the Board and remanded in April 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that a remand is necessary prior to final adjudication of the Veteran's claim.

The Veteran's service entrance examination, if it existed, is not included in the claims file.  At separation, the Veteran noted that he had a medical history of a "trick" or locked knee.  It was noted that the Veteran had an operation on the right knee at age sixteen.

The first medical record of post-service treatment for the Veteran's right knee is dated in May 1989.

Private treatment records dated in April and November 1995 show that the Veteran was treated for a right knee disorder.  It was alternatively reported that he injured it playing football fifteen years ago and at age fifteen.  He had experienced continuing pain since that time but had been able to remain somewhat active until a few years ago.  In November 1995, the Veteran underwent a total right knee arthroplasty.  

A February 2000 private record shows that the Veteran initially injured his right knee while playing football.  

In written statements dated in July 2003, September 2003, November 2003, April 2004, and January 2005, and during his May 2008 RO hearing, the Veteran indicated that he injured his right knee twice during service.  First, he injured his knee when he was in jail in Leavenworth, when prison guards turned hoses on the inmates.  Then, after his conviction was overturned, he was stationed at Fort Leonard Wood.  He played on the football team and again injured his right knee at that time.

In July 2010, the Veteran underwent VA examination.  He reported a right knee operation during his childhood and the history of two injuries during service that he had previously indicated.  The diagnosis was osteoarthritis with a total knee arthroplasty.  The examiner referenced the Veteran's report of medical history but wrongly indicated that it was from his entry into service instead of his separation.  Furthermore, while the examiner opined that the Veteran's right knee disorder was not aggravated by service, he based this opinion on the lack of documentation of a right knee injury during service.

First, the Board notes that the Veteran has not specifically asserted that there has been continuity of symptomatology since separation.  He has described prior injuries but has never indicated that he has experienced right knee pain or any other symptoms, continually since separation.

While the Veteran underwent VA examination in July 2010, the Board finds that this examination is inadequate.  First, the examiner wrongly characterized the Veteran's separation examination as an entrance examination.  Since the examiner relied on this to show that the Veteran's right knee disability pre-existed service, this misrepresentation of the separation examination is not harmless error.  Furthermore, the examiner based his opinion entirely on the absence of documentation in service records of treatment for a right knee injury.  The examiner indicated that, while the Veteran reported two right knee injuries in service, since there was no documentation, there was no aggravation.  However, the Board finds that the absence of service records showing treatment for a right knee disability is not an adequate basis for the examiner's opinion.

Here, the Board finds that there is not clear and unmistakable evidence that the Veteran's right knee disability pre-existed service.  Therefore, the presumption of soundness is not rebutted.  See 38 U.S.C.A. § 1111; Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  Furthermore, the Board finds that the Veteran's statements regarding his in-service injuries are credible.  Therefore, a remand is necessary to obtain an adequate opinion.  The examiner will be instructed to provide an opinion, based upon a finding that the Veteran's right knee disability did not exist prior to service, and in light of the Veteran's credible statements about his injuries in service, as to whether the Veteran's currently diagnosed right knee disability is related to service.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo VA examination regarding his right knee.  The claims file should be provided to the examiner for review in conjunction with the examination. The examiner is asked to identify all current disabilities of the right knee. With regard to each diagnosed right knee disability, the examiner is asked to provide an opinion as to whether it is at least as likely as not that the right knee disability had its onset in or is related to the Veteran's military service.

The examiner is instructed that the Veteran is presumed to be sound upon entry to service with regard to his right knee, and his description of injuries during service is to be taken as credible. Reasons and bases for all conclusions should be set forth.

2.  After the development requested above has been completed to the extent possible, the AMC/RO should again review the record.  If the benefit sought on 
appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

3.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify the Veteran if further action is required on his part.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010). 

